Order filed December 31, 2020




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00823-CV
                                 ____________

                        STACIE SANCHEZ, Appellant

                                       V.

           KROGER TEXAS, L.P. AND HENPIL, INC., Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-31712

                                  ORDER

      The notice of appeal in this case purports to be from an order denying a
motion for reconsideration of a judgment granting a no-evidence motion for
summary judgment. The letter of assignment does not reflect the date of judgment,
nor does appellant’s docketing statement. Appellee’s mediation docketing
statement claims the notice of appeal was untimely filed. We are unable to make
that determination because the clerk’s record has not been filed. Accordingly, we
enter the following order.
      The Harris County District Clerk is directed to file a clerk’s record on or
before January 15, 2021, containing (1) the court’s judgment; (2) any request for
findings of fact and conclusions of law, any post-judgment motion, and the court’s
order on the motion; and (3) the notice of appeal.



                                PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Poissant.